Status of Claims
Claims 1 – 2, 4 – 16, & 18 – 22 were previously pending and subject to a final office action mailed 09/04/2020. Claims 1, 4, 8, 10, 15, & 18 were amended, claims 5 – 7, 9, 12 – 14, 16, & 19 – 20 were cancelled, and claims 23 – 28 were added in a reply filed 12/03/2020. Claims 1, 4, 8, 10 – 11, 15, 18, & 21 – 28 are currently pending and subject to the non-final office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed after final rejection on 12/03/2020 has been entered.

Response to Arguments
Applicant's arguments filed 12/03/2020 concerning the previous rejection under 35 USC 101 have been fully considered but are not persuasive. 

Applicant initially argues, with respect to the previous rejection under 35 USC 101, that “independent claim 1 is not directed to a method of organizing human activity at least because independent claim 1 recites predicting "a likelihood that an order will be placed, within a predetermined period from the designation of the delivered product for return, for delivery of the product within a delivery area of the first customer" "using a machine-learned model that has been trained using training data describing purchasing habits of 

Examiner respectfully disagrees because the functions recited in the claims are steps that would normally be carried out as part of a commercial transaction in which a first customer decides to return an unwanted item, and the item is directly mailed to a second customer who orders the item. For example, the claim limitations of “receiving… a first notification that a product was delivered,” “receiving… a designation of the delivered product for return,”  “determining… that the first customer is eligible to be a source of the product based on a rating of the first customer as a previous source of previously returned products,” “predicting… a likelihood that an order will be placed, within a predetermined period from the designation of the delivered product for return, for delivery of the product within a delivery area of the first customer, wherein the likelihood is over a threshold,” “directing… intermediate storage of the product at the first location,” “identifying… a second customer as placing, within the predetermined time period, the order for the product and for delivery at a second location that is within the delivery area of the first customer,” “receiving… a second notification of pickup of the product from the first location,” “directing… delivery of the product to the second location, without an intermediate storage of the product at a brick-and-mortar distribution facility, in response to receiving the second notification,” and “receiving… a third notification that the product was delivered to the second location,” as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a commercial transaction but for the recitation of generic computer components. That is, other than reciting “one or more computing devices,” “non-transitory computer-readable storage device,” “storage device,” and “processor” configured to implement the functions, nothing in the claim element precludes the step from practically being performed in a commercial transaction. For example, but for the “one or more computing devices,” “non-transitory computer-readable storage device,” “storage device,” and “processor” language, the functions in the context of this claim encompasses a commercial transaction in which a return item is rerouted from a first customer to a second customer. If a claim limitation, under its broadest reasonable 

Applicant next argues that “the exception is integrated into a practical application under Step 2A, Prong Two of the 2019 PEG Guidance” because “independent claim 1 recites improvements to the functioning of a computer, specifically, a computing system of a distributed warehousing system. Independent claim 1 recites that each step is performed by "one or more computing devices of [the] distributed warehousing system" including the above step of "predicting, by the one or more computing devices using a machine-learned model, a likelihood that an order will be placed, within a predetermined period from the designation of the delivered product for return, for delivery of the product within a delivery area of the first customer, wherein the likelihood satisfying a threshold, wherein the machine-learned model has been trained using training data describing purchasing habits of past customers." (Emphasis added.) This step corresponds to a particular improvement of the functioning on the computing system of the distributed warehousing system.”

Examiner respectfully disagrees, as the additional computer-related elements are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)). The additional elements of “product,” “customer,” “location,” and “brick-and-mortar distribution facility” are recited at a high 

Applicant next argues that “the independent claim 1 recites "significantly more" than the exception itself by reciting specific limitations other than what is well-understood, routing, or conventional in the field. For example, independent claim 1 recites the above- reproduced step of predicting the likelihood that the product will be ordered by a second customer using the "using a machine-learned model . . . [that] has been trained using training data describing purchasing habits of past customers." Applicant submits that at least the above specific limitation is not previously known to the industry, as addressed below with respect to the cited prior art, and is not recited at a high level of generality. Rather, independent claim 1 recites specific training data that has been used to train the machine-learned model.”

Examiner respectfully disagrees, as the functionality of “predicting, by the one or more computing devices using a machine-learned model, a likelihood” and “wherein the machine-learned model has been trained using training data describing purchasing habits of past customers” amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)) and does not amount to significantly more than the judicial exception. The claims are not directed to a new or improved type of machine learning model, nor are they directed to an improvement in the training of a machine learning model. The “machine learning” claim Bilski and Alice and virtually all of the computer-related § 101 cases we have issued in light of those Supreme Court decisions, it was clear that the claims were of the latter type—requiring that the analysis proceed to the second step of the Alice inquiry, which asks if nevertheless there is some inventive concept in the application of the abstract idea.” See Alice, 134 S. Ct. at 2355, 2357–59. In this case, however, the plain focus of the claims is not to an improvement to computer functionality itself, but “on economic or other tasks for which a computer is used in its ordinary capacity” (i.e., a commercial return transaction involving two customers). The instant claims are directed to a method of organizing human activity, which invokes generic computer components as a mere tool for implementation, rather to an improvement thereof. The claims are not directed to an improvement in the functionality of a computing device or other technology; thus, the claims are directed to a judicial exception without significantly more, and the 101 rejection is maintained.

Applicant's arguments filed 12/03/2020 concerning the previous rejection under 35 USC 103 have been fully considered but are not persuasive. Examiner notes that after further consideration, that the previously-cited prior art does teach the limitations in full – especially when considering that the claims filed 12/03/2020 are different in scope to the claims referenced in Applicant’s arguments received 12/03/2020 and the proposed amendments discussed in the interview held on 10/22/2020. 

Regarding Applicant’s assertion that the cited references do not disclose the highlighted limitation “predicting, by the one or more computing devices using a machine-learned model, a likelihood that the product will be ordered by a second customer within a delivery area of the first customer within a predetermined period from the designation of 

For example, Wilkinson, in Fig. 25, step 2503, & [0235] – [0236], discloses analyzing “a geographical area associated with the customer (e.g. neighborhood, city, zip code, radius/travel distance from home/work address, etc.) and select customers in the geographic area as potential buyers.” As per [0238], the likelihood of potentials buyer purchasing the returned item within the delivery area is predicted which, as per [0239], takes into account “the potential buyer's recent purchases” i.e., “purchasing habits of past customers.” In other words, Wilkinson discloses analyzing purchase history of potential buyers of the returned item, while focusing on buyers “within a delivery area of the first customer.”

The sole difference between the disclosure of Wilkinson and the claimed limitation is that Wilkinson does not appear to explicitly disclose using machine learning to predict the likelihood of the product being ordered within a predetermined period, wherein the likelihood is over a threshold, and wherein the machine-learned model has been trained using training data describing purchasing habits of past customers. However, Haskin teaches these elements. For example, Haskin, in at least C 15, L 18 – 35; C 16, L 26 – 58, describes determining a likelihood that a purchaser of a first item will purchase an included additional item with a shipment within a finite delivery time frame, based, as per at least C 4, L 62 – 66, on data pertaining to a particular “region associated with the delivery location.” As per C 16, L 48 – 58, “a machine learning algorithm may be used” to predict the likelihood, and can be trained using “historical data about past ordered of items,” which “may analyze the historical data and output one or more recommended items with likelihoods of being ordered.” As per C 16, L 59 – C 17, L 1, when the likelihood is over a threshold the item may be shipped to the customer.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is potential buyers” of Wilkinson for the “purchaser of a first item” of Haskin. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Therefore, Examiner asserts that the cited references teach the claim limitations in full, and that the rejection under 35 USC 103 is proper.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 8, 10 – 11, 15, 18, & 21 – 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving… a first notification that a product was delivered,” “receiving… a designation of the delivered product for return,”  “determining… that the first customer is eligible to be a source of the product based on a rating of the first customer as a previous source of previously returned products,” “predicting… a likelihood that an order will be placed, within a predetermined period from the designation of the delivered product for return, for delivery of the product within a delivery area of the first customer, wherein the likelihood is over a threshold,” “directing… intermediate storage of the product at the first location,” “identifying… a second customer as placing, within the predetermined time period, the order for the product and for delivery at a second location that is within the delivery area of the first customer,” “receiving… a second notification of pickup of the product from the first location,” “directing… delivery of the product to the second location, without an intermediate storage of the product at a brick-and-mortar distribution facility, in response to receiving the second notification,” and “receiving… a third notification that the product was delivered to the second location.”

	2A Prong 1: The limitations of “receiving… a first notification that a product was delivered,” “receiving… a designation of the delivered product for return,”  “determining… that the first customer is eligible to be a source of the product based on 

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “one or more computing devices,” “non-transitory computer-readable storage device,” “storage device,” and 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “one or more computing devices,” “non-transitory computer-readable storage device,” “storage device,” and “processor” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Likewise, the additional element of “product,” “customer,” “location,” and “brick-and-mortar distribution facility” are recited at a high level of generality and merely limits the field of use to the shipping field. The extra-solution activity of “receiving… a first notification,” “receiving… a designation,” “receiving… a second notification,” and “receiving… a third notification” is similar to functionality found by the courts to be well-understood, routine, and conventional activities (See MPEP § 2106.05(d)(II), noting Receiving or transmitting data over a network), and thus do not 

Furthermore, dependent claims 4, 10 – 11, 18, & 21 – 28 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional computer-related elements of “one or more computing devices,” “computer program product,” and “system” in the dependent claims are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “location,” “customer,” “area,” “product,” “vehicle,” and “party” in dependent claims are recited at a high level of generality and merely limits the field of use to the transportation reservations field. The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea with generic computer components that conduct generic computer functions within a certain field of use, and thus are ineligible.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 8, 10 – 11, 15, 18, & 21 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson et al. (US 20170364860 A1) in view of Foth et al. (US 20080040208 A1), in view of Haskin (US 10198749 B1).

As per claim 1, Wilkinson discloses a computer-implemented method to distribute warehousing of products, comprising:

• receiving, by one or more computing devices of a distributed warehousing system, a first notification that a product was delivered to a first customer at a first 

• receiving, by the one or more computing devices, a designation of the delivered product for return (See at least [0175], [0198], & [0207], which describe receiving a return request for an item from a customer.).

Wilkinson discloses determining that the first customer is eligible to be the source of the product in [0233], noting that “return restrictions may further be determined based on customer information such as customer's recent return history” which highly suggests, but does not appear to explicitly disclose the following limitation, however Foth does:

	• determining, by the one or more computing devices, that the {first rentee} is eligible to be a source of the product based on a rating of the {first rentee} as a previous source of previously returned products (See [0089], which describes a rental system for determining whether to send a rental DVD directly to a second rentee from a first rentee, or back to a refurbishing center, based on the first “rentee becoming classified as a “bad rentee” because of prior damage to rental articles.” Also see Fig. 10 & [0111], noting giving each rentee a “classification or rating” which, as per [0112], is used to predict DVD damage to perform a “predetermined event” such as discarding or sending the DVD to a store, or further rental to a subsequent rentee. In other words, the classification of a rentee, based on his/her past damage to rental DVD’s, is used to determine whether that rentee will be used as a source for sending a DVD directly to a next renter. Also see [0109] – [0110] & [0142].).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is first customer” of Wilkinson for the “first rentee” of Foth. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, combining the teachings of Foth to the invention of Wilkinson would predictably and advantageously provide increased revenue, decreased inventory costs, increased customer loyalty, improved control of inventory, improved customer satisfaction, reduced labor costs though automation of return merchandise authorizations and more efficient capacity planning and automation, as evidenced by Foth ([0077] – [0083]).

Regarding the limitation, 

• predicting, by the one or more computing devices using a machine-learned model, a likelihood that an order will be placed, within a predetermined period from the designation of the delivered product for return, for delivery of the product within a delivery area of the first customer, wherein the likelihood is over a threshold, wherein the machine-learned model has been trained using training data describing purchasing habits of past customers, 

Wilkinson, in Fig. 25, step 2503, & [0235] – [0236], discloses analyzing “a geographical area associated with the customer (e.g. neighborhood, city, zip code, radius/travel distance from home/work address, etc.) and select customers in the geographic area as potential buyers” i.e., “within a delivery area of the first customer” of the returned item. As per [0238], the likelihood of potentials buyer purchasing the returned item within the delivery area is predicted which, as per [0239], takes into account “the potential buyer's recent purchases” i.e., “purchasing habits of past customers.” 

To the extent to which Wilkinson does not appear to explicitly disclose using machine learning to predict the likelihood of the product being ordered within the predetermined period, wherein the likelihood is over a threshold, and wherein the machine-learned model has been trained using training data describing purchasing habits of past customers, Haskin teaches these elements. For example, Haskin, in at least C 15, L 18 purchaser of a first item will purchase an included additional item with a shipment within a finite delivery time frame, based, as per at least C 4, L 62 – 66, on data pertaining to a particular “region associated with the delivery location.” As per C 16, L 48 – 58, “a machine learning algorithm may be used” to predict the likelihood and “historical data about past ordered of items may be inputted to the machine learning algorithm,” which “may analyze the historical data and output one or more recommended items with likelihoods of being ordered.” As per C 16, L 59 – C 17, L 1, when the likelihood is over a threshold the item may be shipped to the customer.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “potential buyers” of Wilkinson for the “purchaser of a first item” of Haskin. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Furthermore, combining the teachings of Haskin to the invention of Wilkinson / Foth / Haskin would predictably and advantageously increase a likelihood of conversion for an item that has already been shipped and optimize the usage of a delivery fleet, as evidenced by Haskin (C 2, L 46 – 51).

Regarding the following limitation, 

• directing, by the one or more computing devices, intermediate storage of the product at the first location,

Wilkinson, in [0265], discloses that “the customer may be instructed to scan items with the return sensor 2733 to initiate item return” with a scanner of a container for intermediate storage of the product at the first location as described in at least [0193], [0262], & [0273]. To the extent to which Wilkinson does not appear to explicitly disclose delivery service provider in [0101].

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “first location” of Wilkinson for the “delivery service provider” of Foth. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding the limitation,

• identifying, by the one or more computing devices, a second customer as placing, within the predetermined time period, the order for the product and for delivery at a second location that is within the delivery area of the first customer,

Wilkinson, in [0214], [0301], [0308], discloses a second customer, within a predetermined distance, making a purchase request for the return item. Also see [0235] – [0236], noting that the second customer is within the delivery area of the first customer. To the extent to which Wilkinson does not appear to explicitly disclose wherein the order for the item is placed within the predetermined time period, Haskin teaches this element in Fig. 6, Step 610 & C 15, L 18 – 37 as well as Fig. 10, Step 1008 & C 20, L 57 – 65, which describes a purchaser of a first item placing an order for an included additional item within the possible delivery time frame.).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “second customer” of Wilkinson for the “purchaser of a first item” of Haskin. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Wilkinson further discloses:

• receiving, by the one or more computing devices, a second notification of pickup of the product from the first location (See at least [0177], noting that “In step 1801, the system receives return item information… the return item information may be received from one or more of a smart container, … and a delivery agent device…  the return item information may be received by a portable device carried by a delivery agent. For example, a delivery agent, upon seeing items left for return at the first customer's location, may enter/scan in item information to indicate which items are being returned.”);

• directing, by the one or more computing devices, delivery of the product to the second location, without an intermediate storage of the product at a brick-and-mortar distribution facility, in response to receiving the second notification (See at least [0182], noting “In step 1804, the system instructs the delivery agent to reroute the return item from the first customer to the second customer. … the delivery agent may be instructed to reroute the return item from the first customer to the second customer without bringing the return item back to a retail, storage, distribution, or dispatch facility. For example, the return item may go direction from the first customer to a delivery vehicle, and to the second customer's location.” Also see [0183], noting that “the delivery instructions may be provided to a delivery agent via a user device carried by the delivery agent. For example, when a delivery agent retrieves a return item, the delivery agent may scan the item with the user device and receive a new destination for the return item.”); and 

• receiving, by the one or more computing devices, a third notification that the product was delivered to the second location (See at least [0174], [0177], & [0192] – [0194], noting receiving an information regarding delivered items from a customer’s device including information related to delivered “items they wish to keep.”). 

claim 8, see the above relevant rejection of claim 1. In addition, Wilkinson discloses a computer program product, comprising: a non-transitory computer-readable storage device having computer-executable program instructions embodied thereon ([0142], [0186], [0200], [0255], & [0317]).

As per claim 10, Wilkinson / Foth discloses the limitations of claim 8. Wilkinson further discloses wherein identifying a second delivery location of a second customer for the product comprises:

	• determining, by the one or more computing devices, that the product is eligible for delivery to the second customer (See [0233], noting that “In step 2502, the system verifies that the request to return the item complies with return restrictions. In some embodiments, the return restrictions may indicate whether the item is eligible for return and/or the resell program. In some embodiments, the return restrictions may indicate whether the item can be returned through one or more of return methods such the resell program.”) and

	• that the first customer is eligible to be the source of the product (See [0233], noting that “return restrictions may further be determined based on customer information such as customer's recent return history, customer purchase history, customer location, etc.” for determining customer return eligibility.).

As per claim 15, see the above relevant rejection of claim 1. In addition, Wilkinson discloses a system to distribute warehousing of products, comprising: a storage device ([0141] – [0143], [0190], & [0205]); and a processor ([0140], [0176], & [0186]) communicatively coupled to the storage device, wherein the processor executes application code instructions that are stored in the storage device.

As per claims 4, 11, & 18, Wilkinson / Foth discloses the limitations of claims 3, 10, & 17 respectively. Wilkinson further discloses wherein:



As per claim 21 Wilkinson / Foth discloses the limitations of claim 15. Wilkinson further discloses wherein wherein directing delivery of the product to the second location, without the intermediate storage of the product at the brick-and-mortar distribution facility, in response to receiving the second notification comprises:

	• changing a meaning of a code associated with the product (See at least [0182] – [0183], noting rerouting a return item to a new destination by scanning “the item with the user device and receive a new destination for the return item.”).

As per claim 22 Wilkinson / Foth discloses the limitations of claim 15. To the extent to which Wilkinson does not appear to explicitly disclose the following, Foth does teach wherein directing delivery of the product to the second location, without the intermediate storage of the product at the brick-and-mortar distribution facility, in response to receiving the second notification comprises:
	
• changing a meaning of a code displayed by a label affixed to a packaging of the product (See at least [0041], [0044] – [0048], esp. [0047], noting scanning “article identification 38 of the mail piece” and using “electronic file 50” which comprises a correlation or list of article identifications to delivery addresses.” As per [0047], “by reading the article identification 38 of the mail piece and receiving the electronic file by the communicator system 46, the delivery address determinator system 44 can use these two pieces of information to determine the intended delivery address of the mail piece 16.” As per [0048], this can be accomplished using “any suitable marking or labeling of the envelope 26” which, as per [0049], can be on the envelope (i.e., a label), and as per [0050], can be in the form of a barcode. Also see [0056], noting that “the 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Foth in the invention of Wilkinson / Foth, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the teachings of Foth to the invention of Wilkinson / Foth would predictably and advantageously provide a method and system so that “Delivery of the article 24 between recipients 20, 68 can be accelerated versus otherwise having to ship the mail piece 62 to and from an intermediate return and re-distribution center,” as evidenced by Foth ([0058]).
 
As per claims 23, 25, & 27, Wilkinson / Foth / Haskin discloses the limitations of claims 1, 8, & 15 respectively. Regarding the following limitation, Wilkinson, in [0238] – [0239], discloses predicting the likelihood of potentials buyer purchasing the returned item within the delivery using “purchasing habits of past customers,” which, as per [0235] – [0236], focuses on “a geographical area associated with the customer (e.g. neighborhood, city, zip code, radius/travel distance from home/work address, etc.).” To the extent to which Wilkinson does not appear to explicitly disclose entering data of past 

	• wherein the training data used to train the machine-learned model describes past purchases of customers within a region of the first customer (See C 16, L 48 – 58, noting that “historical data about past ordered of items may be inputted to the machine learning algorithm,” wherein “the data may also be limited to the region of the delivery location.”).
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the entering past purchases of customers within a region of the first customer to train a machine-learning model as in Haskin in the item return method and system of Wilkinson / Foth / Haskin with the motivation to increase a likelihood of conversion for an item that has already been shipped and optimize the usage of a delivery fleet, as evidenced by Haskin (C 2, L 46 – 51).

As per claims 24, 26, & 28, Wilkinson / Foth / Haskin discloses the limitations of claims 1, 8, & 15 respectively. Regarding the following limitation, 

	• wherein the training data used to train the machine-learned model describes past purchases of customers outside of a region of the first customer,

Wilkinson, in [0197], discloses that return items may be forwarded from a first customer to customers of an area “outside of the normal delivery route and/or coverage area” i.e., to customers outside of a region of the first customer.

To the extent to which Wilkinson does not explicitly disclose training a machine-learned model with data that describes past purchases of customers of an area outside of a region of the first customer, Haskin, in C 16, L 48 – 58, teaches that “historical data about past ordered of items may be inputted to the machine learning algorithm” for customers of an area within the region of the delivery location. Thus, the sole  

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “customers outside of a region of the first customer” of Wilkinson for the “customers within the region of the delivery location” of Haskin. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chew et al. (US 20030225625 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447.  The examiner can normally be reached on Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/BRYAN J KIRK/Examiner, Art Unit 3628            

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                                                                            
March 25, 2021